FILED
                              NOT FOR PUBLICATION                          MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SUSSAN NG; LIN XIE,                              No. 07-74081

               Petitioners,                      Agency Nos. A098-176-997
                                                             A098-176-996
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Sussan Ng and Lin Xie, natives of China and citizens of Australia, petition

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, and de novo claims of due process violations, including

ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that petitioners timely extended

or changed their status prior to the expiration of their nonimmigrant visas on June

30, 2005. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary

result is not compelled where there is “[t]he possibility of drawing two inconsistent

conclusions from the evidence”) (internal quotation marks and citation omitted).

      The BIA correctly concluded that petitioners’ ineffective assistance of

counsel claim fails because they have not demonstrated prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

      We lack jurisdiction to review petitioners’ unexhausted contention that they

are entitled to equitable tolling. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (explaining that this court lacks jurisdiction to review contentions not

raised before the agency).

      To the extent it is raised, we lack jurisdiction to review the BIA’s January

29, 2008, order denying petitioners’ motion to reconsider because they failed to




                                          2                                     07-74081
timely petition this court for review of that decision. See Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    07-74081